DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21-40 have been presented for examination and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2021 and 04/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US Patent No. 11089082 hereinafter ‘082. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application claim 21 anticipated in claim 1 of patent ‘082.
Please see the table below that provides a mapping between the limitations of the present application and the patent applications above

The instant application-17/393,292
US Patent No. 11089082
Claim 21.  A system, comprising: one or more processors to: 
receive, from a first client device having a first set of presentation characteristics, a request for content; 
select, based on the request for content, a first content item from a plurality of content items for presentation; 
identify a second client device based on the first content item, the second client device having a connection with the first client device, the second client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the first client device, the enhanced audio presentation characteristic specifies audio capabilities of the second client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics; 
select, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the second client device; and 


transmit the second content item to the second client device to present the second content item on the second client device, without transmission of the second content item to the first client device.
Claim 24. The system of claim 21, comprising: 
the one or more processors to transmit the first content item and the second content item to the second client device to concurrently present the first content item and the second content item on the second client device, without transmission of the first content item and the second content item to the first client device.
Claim 22. The system of claim 21, wherein the request for content comprises a request for audio related content.
Claim 23. The system of claim 21, wherein the first client device comprises an initiating client device, and the second client device comprises a presentation client device.
Claim 1.         A system to control media item displays, comprising at least one server having one or more processors to:
receive, from an initiating client device having a first set of presentation characteristics, a request for audio related content;
select, based on the request for audio related content, a first content item from a plurality of content items for presentation;
identify a presentation client device based on the first content item, the presentation client device having a communicative connection with the initiating client device, the presentation client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the initiating client device, the enhanced audio presentation characteristic specifies audio capabilities of the presentation client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics;
select, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the presentation client device; and






transmit the first content item and the second content item to the presentation client device to concurrently present the first content item and the second content item on the presentation client device, without transmission of the first content item and the second content item to the initiating client device.

Claim 12. The system of claim 1, comprising: the second content item configured for presentation with the second set of presentation characteristics and not the first set of presentation characteristics.
 Claim 25. The system of claim 21, comprising the one or more processors to: identify the second client device based on the first set of presentation characteristics.
Claim 2. The system of claim 1, comprising the one or more processors to: identify the presentation client device based on the first set of presentation characteristics.
Claim 26. The system of claim 21, wherein the content includes audio content and video content.
Claim 3.  The system of claim 1, wherein the audio related content includes audio content and video content.
 Claim 27. The system of claim 21, wherein the second client device includes at least one of a screen or a monitor.
Claim 4. The system of claim 1, wherein the presentation client device includes at least one of a screen and a monitor.
Claim 28. The system of claim 21, wherein the first client device and the second client device are co-located in a same room.
Claim 5. The system of claim 1, wherein the initiating client device and the presentation client device are co-located in a same room.
Claim 29. The system of claim 21, comprising the one or more processors to:
determine a display resolution of the first set of presentation characteristics; and identify the second client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 6. The system of claim 21, comprising the one or more processors to: 
determine a display resolution of the first set of presentation characteristics; and identify the presentation client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 30. The system of claim 21, comprising: 
the one or more processors to identify the second client device based on the connection between the first client device and the second client device.
Claim 7. The system of claim 21, comprising:
 the one or more processors to identify the presentation client device based on the communicative connection between the initiating client device and the presentation client device.  

Claim 31. The system of claim 21, wherein the connection includes at least one of a near field communication connection, a direct WiFi connection, or a network connection.
Claim 8. The system of claim 1, wherein the communicative connection includes at least one of a near field communication (NFC) connection, a direct WiFi connection, or a network connection.
Claim 32. A method, comprising: 

receiving, by one or more processors from a first client device having a first set of presentation characteristics, a request for content;

 selecting, by the one or more processors, based on the request for content, a first content item from a plurality of content items for presentation;

 identifying, by the one or more processors, a second client device based on the first content item, the second client device having a connection with the first client device, the second client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the first client device, the enhanced audio presentation characteristic specifies audio capabilities of the second client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics; 


selecting, by the one or more processors, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the second client device; and 

transmitting, by the one or more processors, the second content item to the second client device to present the second content item on the second client device, without transmission of the second content item to the first client device.

Claim 35. The method of claim 32, comprising: 
transmitting, by the one or more processors, the first content item and the second content item to the second client device to concurrently present the first content item and the second content item on the second client device, without transmission of the first content item and the second content item to the first client device. 

Claim 33. The method of claim 32, wherein the request for content comprises a request for audio related content.

Claim 34. The method of claim 32, wherein the first client device comprises an initiating client device, and the second client device comprises a presentation client device.
Claim 15.  A method to control media item displays, comprising:
receiving, by a content management system having at least one server, from an initiating client device having a first set of presentation characteristics, a request for audio related content;
selecting, by the content management system having the at least one server, the based on the request for audio related content, a first content item from a plurality of content items for presentation;
identifying, by the content management system having the at least one server, a presentation client device based on the first content item, the presentation client device having a communicative connection with the initiating client device, the presentation client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the initiating client device, the enhanced audio presentation characteristic specifies audio capabilities of the presentation client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics;

selecting, by the content management system having the at least one server, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the presentation client device; and




transmitting, by the content management system having the at least one server, the first content item and the second content item to the presentation client device to concurrently present the first content item and the second content item on the presentation client device, without transmission of the first content item and the second content item to the initiating client device.  

Claim 18. The method of claim 15, wherein the second content item is configured for presentation by a client device with the second set of presentation characteristics and not the first set of presentation characteristics.
Claim 36. The method of claim 32, comprising: identifying, by the one or more processors, the second client device based on the first set of presentation characteristics. 
Claim 40. The method of claim 32, comprising: 
determining, by the one or more processors, a display resolution of the first set of presentation characteristics; and
 identifying, by the one or more processors, the second client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 16.  The method of claim 15, comprising:
identifying, the presentation client device based on the second set of presentation characteristics having a display resolution higher than a display resolution of the first set of presentation characteristics.
Claim 39. The method of claim 32, wherein the first client device and the second client device are co-located in a same room.
Claim 17. The method of claim 35, comprising: identifying, the presentation client device based on a co-location between the initiating client device and the presentation client device in a room.


Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No.  10652307 hereinafter ‘307. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application claim 21 anticipated in claim 1 of patent ‘307.
Please see the table below that provides a mapping between the limitations of the present application and the patent applications above.

The instant application-17/393,292
US Patent No. 10652307
Claim 21.  A system, comprising: one or more processors to: 
receive, from a first client device having a first set of presentation characteristics, a request for content; 

select, based on the request for content, a first content item from a plurality of content items for presentation; 
identify a second client device based on the first content item, the second client device having a connection with the first client device, the second client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the first client device, the enhanced audio presentation characteristic specifies audio capabilities of the second client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics; 
select, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the second client device; and 

transmit the second content item to the second client device to present the second content item on the second client device, without transmission of the second content item to the first client device.
Claim 22. The system of claim 21, wherein the request for content comprises a request for audio related content.
Claim 24. The system of claim 21, comprising: 
the one or more processors to transmit the first content item and the second content item to the second client device to concurrently present the first content item and the second content item on the second client device, without transmission of the first content item and the second content item to the first client device.
Claim 23. The system of claim 21, wherein the first client device comprises an initiating client device, and the second client device comprises a presentation client device.
 Claim 1. A system to control media item display on co-located client devices, comprising at least one server having one or more processors to:

receive, from an initiating client device having a first set of presentation characteristics, an audio-based request for content, the first set of presentation characteristics specifying audio capabilities of the initiating client device;
select, based on the audio-based request for content, a first content item from a plurality of content items for presentation, the first content item satisfying the first set of presentation 
characteristics of the initiating client device:

identify, based on the first content item and the first set of presentation characteristics, a presentation client device having a communicative connection with the initiating client device, the presentation client device having a second set of presentation characteristics, the second set of presentation characteristics specifying audio capabilities of the presentation client device different from audio capabilities specified by the first set of presentation characteristics of the initiating client device:

select, based on the second set of presentation characteristics and the first content item, a second content item from the plurality of content items for presentation, the second content item having information related to the first content item, the second content item satisfying the second
set of presentation characteristics of the presentation client device: and





transmit the first content item and the second content item to the presentation client device to concurrently present the first content item and the second content item on the presentation client device, without transmission of the first content item and the second content item to the initiating client device.
 






 
Claim 29. The system of claim 21, comprising the one or more processors to:
determine a display resolution of the first set of presentation characteristics; and identify the second client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 2. The system of claim 1, comprising the one or more processors to:
determine a display resolution of the first set of presentation characteristics; and identify the presentation client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 31. The system of claim 21, wherein the connection includes at least one of a near field communication connection, a direct WiFi connection, or a network connection.
Claim 3.    The system of claim 1 wherein the communicative connection is one of a near field communication (NFC) connection, a direct WiFi connection, or a network connection
Claim 32. A method, comprising: 

receiving, by one or more processors from a first client device having a first set of presentation characteristics, a request for content;


 selecting, by the one or more processors, based on the request for content, a first content item from a plurality of content items for presentation;


 identifying, by the one or more processors, a second client device based on the first content item, the second client device having a connection with the first client device, the second client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the first client device, the enhanced audio presentation characteristic specifies audio capabilities of the second client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics; 


selecting, by the one or more processors, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the second client device; and 

transmitting, by the one or more processors, the second content item to the second client device to present the second content item on the second client device, without transmission of the second content item to the first client device.
Claim 33. The method of claim 32, wherein the request for content comprises a request for audio related content.

Claim 34. The method of claim 32, wherein the first client device comprises an initiating client device, and the second client device comprises a presentation client device.
Claim 35. The method of claim 32, comprising: 
transmitting, by the one or more processors, the first content item and the second content item to the second client device to concurrently present the first content item and the second content item on the second client device, without transmission of the first content item and the second content item to the first client device. 
 Claim 10.   A method to control media item display on co-located client devices, comprising:
receiving, by at least one server from an initiating client device, an audio-based request for content, the initiating client device having a first set of presentation characteristics, the first set of presentation characteristics specifying audio capabilities of the initiating client device:
selecting, by the least one server and based on the audio-based request for content, a first content item from a plurality of content items for presentation, the first content item satisfying the first set of presentation characteristics of the initiating client device:
   identifying, by the least one server and based on the first content item and the first set of presentation characteristics, a presentation client device having a communicative connection with the initiating client device, the presentation client device having a second set of presentation characteristics, the second set of presentation characteristics specifying audio capabilities of the presentation client device different from audio capabilities specified by the first set of presentation characteristics of the initiating client device;
selecting, by the least one server and based on the second set of presentation characteristics and the first content item, a second content item from the plurality of content items for presentation, the second content item having information related to the first content item, the second content item satisfying the second set of presentation characteristics of the presentation client device; and







transmitting, by the least one server, the first content item and the second content item to the presentation client device to concurrently present the first content item and the second content item on the presentation client device, without transmission of the first content item and the second content item to the initiating client device.
Claim 40. The method of claim 32, comprising: 
determining, by the one or more processors, a display resolution of the first set of presentation characteristics; and
 identifying, by the one or more processors, the second client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 11.   The method of claim 10, comprising:
determining, by the least one server, a display resolution of the first set of presentation characteristics; and

identifying, by the least one server, the presentation client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.  


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. USPN 10873616 hereinafter ‘616. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application claim 1 is anticipated in claim 1 of patent ‘616.  
Please see the table below that provides a mapping between the limitations of the present application and the patent applications above.
The instant application-17/393,292
US Patent No. 10873616

Claim 21.  A system, comprising: one or more processors to: 
receive, from a first client device having a first set of presentation characteristics, a request for content; 
select, based on the request for content, a first content item from a plurality of content items for presentation; 
identify a second client device based on the first content item, the second client device having a connection with the first client device, the second client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the first client device, the enhanced audio presentation characteristic specifies audio capabilities of the second client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics; 
select, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the second client device; and 

transmit the second content item to the second client device to present the second content item on the second client device, without transmission of the second content item to the first client device.
Claim 23. The system of claim 21, wherein the first client device comprises an initiating client device, and the second client device comprises a presentation client device.
Claim 30. The system of claim 21, comprising: the one or more processors to identify the second client device based on the connection between the first client device and the second client device.
Claim 18. A system for initiating via client devices presentation of media items on presentation devices separate from the client devices, the system comprising:
at least one processor; and
at least one memory including computer code instructions stored thereon, the computer code instructions, when executed, cause the at least one processor to:
receive, from an application running on a client device, via a first connection established between the client device and the content management system, a request for streaming a multi-media item to an Internet connected display device  having a direct Internet connection via a local area network to which the client device is also connected, the Internet connected display device having a first display with a first display size different than a second display size of a second display of the client device, the client device configured to present a user interface configured to allow the client device to directly provide a command to the Internet connected display device to adjust presentation of content streamed to the Internet connected display device from the content management system, the request including an identifier of the multi-media item;
identify the multi-media item using the identifier of the multi-media item;
establish, responsive to receiving the request from the application running on the client device, a communication session between a server and the Internet connected display device to stream the multi-media item from a data store accessible by the server to the Internet connected display device; and

stream, via the communication session established by the server with the Internet connected display device, the multi-media item from the data store accessible by the server to the Internet connected display device for display on the Internet connected display device.
Claim 22. The system of claim 21, wherein the request for content comprises a request for audio related content.

Claim 15. The computer program product of claim 16, wherein one or both of the multi-media item or the one or more third-party content item include an audio content item.

Claim 24. The system of claim 21, comprising: 
the one or more processors to transmit the first content item and the second content item to the second client device to concurrently present the first content item and the second content item on the second client device, without transmission of the first content item and the second content item to the first client device.

Claim 16.  The computer program product of claim 12, wherein the instructions when executed further cause the one or more processors to:
receive, responsive to presentation of the media item on the Internet-connected display device, via the application of the client device, a request to control presentation of the media item on the Internet-connected display device; and
transmit an instruction to the Internet-connected display device responsive to the server receiving the request to control the presentation of the multi-media item.
Claim 27. The system of claim 21, wherein the second client device includes at least one of a screen or a monitor.
Claim 29. The system of claim 21, comprising the one or more processors to:
determine a display resolution of the first set of presentation characteristics; and identify the second client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 17.    (Previously Presented) The computer program product of claim 12, wherein the first display of the Internet connected display device has a higher resolution compared to a resolution of the second display of the client device.
Claim 32. A method, comprising: 

receiving, by one or more processors from a first client device having a first set of presentation characteristics, a request for content;

 selecting, by the one or more processors, based on the request for content, a first content item from a plurality of content items for presentation;

 identifying, by the one or more processors, a second client device based on the first content item, the second client device having a connection with the first client device, the second client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the first client device, the enhanced audio presentation characteristic specifies audio capabilities of the second client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics; 


selecting, by the one or more processors, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the second client device; and 

transmitting, by the one or more processors, the second content item to the second client device to present the second content item on the second client device, without transmission of the second content item to the first client device.


Claim 34. The method of claim 32, wherein the first client device comprises an initiating client device, and the second client device comprises a presentation client device.
Claim 36. The method of claim 32, comprising: identifying, by the one or more processors, the second client device based on the first set of presentation characteristics. 

 Claim 12. A computer program product embodied in a non-transitory computer-readable medium including instructions, that when executed, cause one or more processors to:
receive, from an application running on a client device, via a first connection established between the client device and the content management system, a request for streaming a multi-media item to an Internet connected display device having a direct Internet connection via a local area network to which the client device is also connected,
the Internet connected display device having a first display with a first display size different than a second display size of a second display of the client device, the client device configured to present a user interface configured to allow the client device to directly provide a command to the Internet connected display device to adjust a presentation of content streamed to the Internet connected display device from the content management system, the request including an identifier of the multi-media item;
identify the multi-media item using the identifier of the multi-media item; establish, responsive to receiving the request from the application running on the client device, a communication session between a server and the Internet connected display device to stream the multi-media item from a data store accessible by the server to the Internet connected display device; and
stream, via the communication session established by the server with the Internet connected display device, the multi-media item from the data store accessible by the server to the Internet connected display device for display on the Internet connected display device.


Claim 33. The method of claim 32, wherein the request for content comprises a request for audio related content.
Claim 4.     The computer-implemented method of claim 3, wherein one or both of the multi-media item or the one or more third-party content items include an audio content item.

Claim 35. The method of claim 32, comprising: 
transmitting, by the one or more processors, the first content item and the second content item to the second client device to concurrently present the first content item and the second content item on the second client device, without transmission of the first content item and the second content item to the first client device. 


Claim 40. The method of claim 32, comprising:
 determining, by the one or more processors, a display resolution of the first set of presentation characteristics; and
 identifying, by the one or more processors, the second client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 7.     The computer-implemented method of claim 3, wherein selecting one or more third-party content items includes:
selecting a campaign associated with a content sponsor, the campaign having two or more associated third-party content items each having associated resolution; and
selecting one of the two or more third-party content items based at least in part on a resolution of the first display of the Internet connected display device and the associated resolution of the third-party content item of the two or more third-party content items.















Claims 21-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of co-pending Application No. 16/952,857 hereinafter ‘857. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application claim 21 anticipated in claim 31 of patent ‘857.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  Please see the table below that provides a mapping between the limitations of the present application and the patent applications above

The instant application-17/393,292
Co-Pending Application- 16/952,857
Claim 21.  A system, comprising: one or more processors to: 


receive, from a first client device having a first set of presentation characteristics, a request for content; 
select, based on the request for content, a first content item from a plurality of content items for presentation; 
identify a second client device based on the first content item, the second client device having a connection with the first client device, the second client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the first client device, the enhanced audio presentation characteristic specifies audio capabilities of the second client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics; 
select, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the second client device; and 
transmit the second content item to the second client device to present the second content item on the second client device, without transmission of the second content item to the first client device.
Claim 31. A system for initiating via client devices presentation of media items on presentation devices separate from the client devices, the system comprising: at least one processor; and at least one memory including computer code instructions stored thereon, the computer code instructions, when executed, cause the at least one processor to: 
receive, from a client device, a request for streaming a multi-media item to an Internet connected display device, both the Internet connected display device and the client device connected to a local area network, and the request including an identifier of the multi- media item; 
identify the multi-media item using the identifier of the multi-media item; 
establish, responsive to receiving the request from the client device, a communication session between the system and the Internet connected display device to stream the multi-media item; and 





stream, via the communication session, the multi-media item to the Internet connected display device for display, the client device configured to present a user interface for directly providing a command to the Internet connected display device to adjust a presentation of the multi-media item.
Claim 22. The system of claim 21, wherein the request for content comprises a request for audio related content.
Claim 39.  The system of claim 37, wherein at least one of the multi-media item or the one or more third-party content items include an audio content item.
Claim 27. The system of claim 21, wherein the second client device includes at least one of a screen or a monitor.
Claim 34. The system of claim 31, wherein the multi-media item is selected at the client device via the user interface.
Claim 29. The system of claim 21, comprising the one or more processors to:
determine a display resolution of the first set of presentation characteristics; and identify the second client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 40. The system of claim 31 wherein a first display of the Internet connected display device has a higher resolution compared to a resolution of a second display of the client device.
Claim 31. The system of claim 21, wherein the connection includes at least one of a near field communication connection, a direct WiFi connection, or a network connection.
Claim 35. The system of claim 31, wherein the local area network includes WiFi or near field communication (NFC).
Claim 32. A method, comprising: 
receiving, by one or more processors from a first client device having a first set of presentation characteristics, a request for content;
 selecting, by the one or more processors, based on the request for content, a first content item from a plurality of content items for presentation;

 identifying, by the one or more processors, a second client device based on the first content item, the second client device having a connection with the first client device, the second client device having a second set of presentation characteristics that includes an enhanced audio presentation characteristic relative to an audio presentation characteristic of the first client device, the enhanced audio presentation characteristic specifies audio capabilities of the second client device, wherein the enhanced audio presentation characteristic is not present in the first set of presentation characteristics; 
selecting, by the one or more processors, based on the second set of presentation characteristics and the first content item, a second content item, the second content item having information related to the first content item, and both the first content item and the second content item satisfying the second set of presentation characteristics that includes the enhanced audio presentation characteristic that specifies audio capabilities of the second client device; and 
transmitting, by the one or more processors, the second content item to the second client device to present the second content item on the second client device, without transmission of the second content item to the first client device.
Claim 21. A method for initiating presentation of media items on display devices via client devices, the method comprising:
receiving, by one or more servers from a client device, a request for streaming a multi- media item to an Internet connected display device, both the Internet connected display device and the client device connected to a local area network, and the request including an identifier of the multi-media item;
identifying, by the one or more servers, the multi-media item using the identifier of the multi-media item;
establishing, by the one or more servers, responsive to receiving the request from the client device, a communication session between the one or more servers and the Internet connected display device to stream the multi-media item; and 






streaming, by the one or more servers via the communication session, the multi-media item to the Internet connected display device for display, the client device configured to present a user interface for directly providing a command to the Internet connected display device to adjust a presentation of the multi-media item.
Claim 33. The method of claim 32, wherein the request for content comprises a request for audio related content.
Claim 29. The method of claim 27, wherein at least one of the multi-media item or the one or more third-party content items include an audio content item.
Claim 38.  The method of claim 32, wherein the second client device includes at least one of a screen or a monitor.
Claim 24. The method of claim 21, wherein the multi-media item is selected at the client device via the user interface.
Claim 40. The method of claim 32, comprising: determining, by the one or more processors, a display resolution of the first set of presentation characteristics; and identifying, by the one or more processors, the second client device based on the second set of presentation characteristics having a display resolution higher than the display resolution of the first set of presentation characteristics.
Claim 30.   The method of claim 21 wherein a first display of the Internet connected display device has a higher resolution compared to a resolution of a second display of the client device.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/02/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457     
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457